        Case 1:18-cv-01001-JDP Document 19 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RUTH GONZALEZ,                                Case No. 1:18-cv-01001-JDP
12                        Plaintiff,
13                        v.                         ORDER DISCHARGING ORDER TO SHOW
       COMMISSIONER OF SOCIAL                        CAUSE
14
       SECURITY,
15                                                   ECF No. 17
                          Defendant.
16

17          Plaintiff Ruth Gonzalez, proceeding without counsel, appealed defendant’s decision

18   denying her application for Social Security benefits by filing a complaint before this court on July

19   26, 2018. ECF No. 1. On April 15, 2020, we issued a third order to show cause why this case

20   should not be dismissed because plaintiff had failed to comply with a court-ordered deadline.
21   ECF No. 17. On May 4, 2020, plaintiff responded by filing her motion for summary judgment.

22   ECF No. 18. The court is satisfied that plaintiff’s filing warrants discharge of the order to show

23   cause. Accordingly, the order to show cause issued on April 15, 2020, ECF No. 17, is

24   discharged.

25

26
27

28
                                                       1
       Case 1:18-cv-01001-JDP Document 19 Filed 05/12/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 11, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
